COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges Kelsey, Alston and Decker
              Argued by teleconference


              MIRIAM L. WHITE
                                                                                MEMORANDUM OPINION* BY
              v.     Record No. 0540-13-4                                       JUDGE ROSSIE D. ALSTON, JR.
                                                                                      MARCH 4, 2014
              COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF RAPPAHANNOCK COUNTY
                                             Jeffrey W. Parker, Judge

                               William A. Boge for appellant.

                               Elizabeth C. Kiernan, Assistant Attorney General (Kenneth T.
                               Cuccinelli, II, Attorney General, on brief), for appellee.


                     Miriam L. White (appellant) appeals her convictions of grand larceny in violation of

              Code §§ 18.2-95 and 18.2-99. On appeal, appellant alleges that the trial court “erred when it

              denied appellant’s motion to strike three of the four grand larceny indictments at the conclusion

              of the Commonwealth’s case-in-chief and renewed at the close of all evidence, when, under the

              single larceny doctrine, the evidence was insufficient to prove, and no rational fact finder could

              reasonably infer, that appellant formed four separate and distinct intentions to steal or commit

              four separate thefts, when the evidence clearly established that the theft or thefts of lumber

              resulted from a single larcenous impulse or scheme that was part of one continuous act.”

              Finding no error, we affirm.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           I. Background1

       On January 18, 2012, appellant and her husband entered into a two-year residential lease

agreement (“lease”) with 14048 Lee Highway, LLC, by and through James Fletcher, as manager

of the LLC, for a one-hundred acre parcel of real property located at 14048 Lee Highway in

Rappahannock County. The property is commonly referred to as Duchesse Farm. The lease

provided for a monthly rental amount of $5,000 and included an exclusive option for the Whites

to purchase the property for $1.05 million, provided the Whites gave Fletcher notice of their

intent to purchase by midnight on January 31, 2013.

       On March 28, 2012, appellant met with Leonard Cameron, a logger, at Duchesse Farm

for the purpose of entering into an agreement with Cameron to cut trees on the property.

Cameron and appellant walked the property together and Cameron pointed out which trees he

would cut, and appellant agreed. That same day, Cameron and appellant entered a timbering

contract pursuant to which Cameron would cut trees on Duchesse Farm, market the timber, and

share the proceeds equally with appellant (the “contract”). The terms of the contract stated that,

“By signing below, I, the property/timber owner, and I, Leonard Cameron, agree to the terms and

conditions of this contract.”

       Cameron began timbering Duchesse Farm on March 29, 2012, and hauled a total of ten

trailer loads of cut timber to a nearby sawmill. During the timbering operation, Cameron would

come and go when he chose. Sometimes appellant was on the property when Cameron was

timbering and other times, she was not. Cameron delivered loads of timber to the sawmill on

March 29, 2012, April 2, 2012, April 4, 2012, and April 5, 2012. Cameron paid appellant her

share of the proceeds from the timber in a total of three payments including $1,064.69 in cash for

       1
         As the parties are fully conversant with the record in this case and because this
memorandum opinion carries no precedential value, this opinion recites only those facts and
incidents of the proceedings as are necessary to the parties’ understanding of the disposition of this
appeal.
                                                 -2-
the first two trailer loads, $3,072.12 in cash for the next five trailer loads, and $1,593.33 by way

of a cashier’s check for another two trailer loads.

       On April 11, 2012, James Fletcher heard from a friend that a big oak tree on Duchesse

Farm had been cut down, along with many others. Fletcher visited the property that day with his

friend and confronted appellant about timbering the property without his permission. Fletcher

called the police. At this point the timbering operation was terminated. Subsequently, Cameron

paid a payment of $4,800 for the last trailer load to Fletcher rather than appellant.

       Appellant was interviewed twice by law enforcement officers who testified at trial that

appellant alternatively claimed to be the owner or purchaser of the property or a lessee with a

purchase option when she hired Cameron. Regardless of her status with respect to Duchesse

Farm, appellant maintained that she had permission from Fletcher to “do whatever she wanted”

with the property, including clearing horse trails or cutting firewood, before she hired Cameron.

Fletcher on the other hand, testified at trial that he gave appellant permission to cut firewood or

clear narrow horse trails, but not to engage in a timbering operation for profit. Fletcher also

testified that he told appellant not to cut trees without his permission. Cameron testified that, at

all times during the logging operation at Duchesse Farm, he believed appellant to be the owner

of the property. He recalled that appellant “mentioned something about thinning the woods out

for horse trails” however he “was there to do logging.” Cameron also testified that he cut trees

on areas of the property that would not have been suitable for horse trails.

       At the close of the Commonwealth’s evidence, appellant moved to strike three of the four

indictments, arguing that, under the single larceny doctrine, her criminal “act” was telling

Cameron to cut down the trees and that constituted one, not four, larcenous acts. Alternatively,

appellant argued that at most, the Commonwealth proved a series of misdemeanor larcenies,

though no evidence was introduced at trial as to the value of each tree cut down. The trial court

                                                -3-
denied the motion to strike, relying heavily on the fact that there were four asportations of trees

from Duchesse Farm to the sawmill as evidence showing that four separate larcenies occurred.

       Appellant testified in her defense that she spoke with Fletcher before cutting down any

trees and he told her, “Do what you want. It’s your place. Don’t call me.” Appellant further

testified that she did not intend to steal the trees and that she thought she had permission from

Fletcher to cut them down. Two of appellant’s friends and her daughter all testified that they

observed conversations between appellant and Fletcher regarding cutting trees on the property

and that he had given appellant permission to clear horse trails and cut firewood.

       At the close of evidence, appellant renewed her motion to strike, which the trial court

again denied. A jury convicted appellant of four counts of grand larceny in violation of Code

§§ 18.2-95 and 18.2-99, and the trial court subsequently sentenced appellant accordingly. This

appeal followed.

                                            II. Analysis

       At the outset, we note that the issue in this appeal is not one that stands in a neutral

posture; it is a sufficiency of the evidence issue, subject to a highly deferential standard of

review.2 On appeal, an appellate court is required to “‘consider the evidence and all reasonable

inferences fairly deducible therefrom in the light most favorable to the Commonwealth, the

prevailing party at trial.’” Perry v. Commonwealth, 280 Va. 572, 578, 701 S.E.2d 431, 435

(2010) (quoting Bass v. Commonwealth, 259 Va. 470, 475, 525 S.E.2d 921, 924 (2000)). This

deferential standard also applies “to any reasonable and justified inferences the fact-finder may

have drawn from the facts proved.” Sullivan v. Commonwealth, 280 Va. 672, 676, 701 S.E.2d

61, 63-64 (2010) (citing Johnson v. Commonwealth, 209 Va. 291, 295, 163 S.E.2d 570, 574

(1968)). “When reviewing the sufficiency of the evidence to support a conviction, the Court will

       2
         Appellant concedes that she did not proffer a jury instruction setting forth the single
larceny doctrine.
                                              -4-
affirm the judgment unless the judgment is plainly wrong or without evidence to support it.”

Bolden v. Commonwealth, 275 Va. 144, 148, 654 S.E.2d 584, 586 (2008) (citing Coles v.

Commonwealth, 270 Va. 585, 587, 621 S.E.2d 109, 110 (2005); Burns v. Commonwealth, 261

Va. 307, 337, 541 S.E.2d 872, 892 (2001)). The issue on appeal is “whether the record contains

evidence from which any ‘rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Young v. Commonwealth, 275 Va. 587, 591, 659 S.E.2d

308, 310 (2008) (emphasis added) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

       The Supreme Court of Virginia has articulated the single larceny doctrine3 as:

               Broadly stated, the taking of property at different times, though
               from the same place and the same owner, will constitute separate
               offenses; and no aggregation of successive petit larcenies, not
               constituting parts of a continuous transaction, but each complete
               and distinct in itself, can be combined in one prosecution so as to
               make a case of grand larceny.

               But a series of larcenous acts, regardless of the amount and value
               of the separate parcels or articles taken, and regardless of the time
               occupied in the performance, may and will constitute, in
               contemplation of law, a single larceny, provided the several acts


       3
          The Commonwealth argues that the single larceny doctrine does not apply to violations
of Code § 18.2-99, “Larceny of things fixed to the freehold,” because it abrogates the common
law definition of larceny. Virginia courts have “only applied [the single larceny doctrine] to
those statutory offenses for which we can ascertain no intent by the legislature to abrogate the
theory of common law larceny.” Scott v. Commonwealth, 36 Va. App. 276, 280, 549 S.E.2d
624, 626 (2001) (citing Acey v. Commonwealth, 29 Va. App. 240, 248-49, 511 S.E.2d 429,
432-33 (1999)).
        At common law, larceny was defined as “the wrongful or fraudulent taking of personal
goods of some intrinsic value, belonging to another, without his assent, and with the intention to
deprive the owner thereof permanently.” Dunlavey v. Commonwealth, 184 Va. 521, 524, 35
S.E.2d 763, 764 (1945) (emphasis added) (citation omitted). The Commonwealth argues that,
because Code § 18.2-99 provides that “Things which savor of the realty, and at the time they are
taken part of the freehold . . . shall be deemed goods and chattels of which larceny may be
committed,” it shows an intent of the legislature to abrogate the common law definition of
larceny and, therefore, the single larceny doctrine does not apply. Though we acknowledge the
interplay between the common law and the statutory definition of larceny pursuant to Code
§ 18.2-99, for purposes of this appeal, and in part because appellant was convicted pursuant to
both Code § 18.2-95 and § 18.2-99, we assume without deciding potential application of the
single larceny doctrine to violations of Code § 18.2-99.
                                                 -5-
               are done pursuant to a single impulse and in execution of a general
               fraudulent scheme.

West v. Commonwealth, 125 Va. 747, 754, 99 S.E. 654, 656 (1919) (citations omitted). “The

overriding principle behind the single larceny doctrine is to prevent the state from aggregating

multiple criminal penalties for a single criminal act.” Richardson v. Commonwealth, 25

Va. App. 491, 496, 489 S.E.2d 697, 700 (1997). Virginia jurisprudence has identified five main

factors to consider when determining whether the single larceny doctrine applies: “(1) the

location of the items taken, (2) the lapse of time between the takings, (3) the general and specific

intent of the taker, (4) the number of owners of the items taken, and (5) whether intervening

events occurred between the takings.” Acey v. Commonwealth, 29 Va. App. 240, 247, 511

S.E.2d 429, 432 (1999). “The primary factor to be considered is the intent of the thief and the

question to be asked is whether the thefts . . . were part of one impulse.” Richardson, 25

Va. App. at 497, 489 S.E.2d at 700. In determining a thief’s intent, it is not enough that she act

pursuant to a “general fraudulent scheme,” rather she must act upon one larcenous impulse. As

we noted in Richardson:

               Although the taking of several items belonging to different persons
               from the same general area pursuant to the same larcenous impulse
               will constitute a single larceny, a series of thefts committed in
               rapid succession pursuant to a general scheme to steal from
               distinct locations, such as different shops, stores, or buildings, will
               constitute separate offenses.

Id. (citing State v. Cabbell, 252 N.W.2d 451, 453 (Iowa 1977)).

       Applying the Acey factors in this case, we note that though the trees were taken from one

parcel of real property, Duchesse Farm is a vast, one-hundred-acre property, and Cameron cut

trees from various areas throughout the property. The lapse of time between the takings was

eight days, over which Cameron hauled multiple trailer loads of trees to the sawmill. There was

one owner of the trees; however we do not find this factor dispositive for, as noted in West, “the

                                                -6-
taking of property at different times, though from the same place and the same owner, will

constitute separate offenses.” 125 Va. at 754, 99 S.E. at 656. We do not note evidence of

intervening events between the takings.

       As with all single larceny doctrine cases, the primary factor in this case is appellant’s

general and specific intent. Though the contract between appellant and Cameron certainly

evinced appellant’s general intent to steal trees from Fletcher, it did not define appellant’s

specific, criminal impulse each time the trees were cut, loaded, and removed from the property.

Notably, the barebones contract did not specify which trees would be taken, how much timber

Cameron would remove, or how much money appellant would collect as a result of the timbering

operation.

       In Richardson, we held that the single larceny doctrine did not apply when the defendant

stole various items from different departments, floors, and buildings in a hospital complex on the

same day. 25 Va. App. at 494, 489 S.E.2d at 699. In so holding, we noted that though defendant

acted pursuant to a “single general scheme to steal,” he committed separate larcenies because

“each was a separate and distinct offense and was not part of the same impulse or continuous

larcenous act at the same location.” Id. at 498, 489 S.E.2d at 701.

       In this case, appellant performed multiple asportations of stolen trees over an eight-day

period.4 Within that period, Cameron cut down trees spanning the vast property and sold them to

the sawmill on four separate dates. At trial, Cameron testified that he would “pick[] up a check

every Thursday evening, get it cashed, then Friday morning [he would] go up and pay



       4
          We note that it is irrelevant that Cameron, rather than appellant, physically cut down the
trees and removed them from the property as “under Virginia law, the asportation element of
larceny may be imputed to a defendant who acts through an innocent agent.” McAlevy v.
Commonwealth, 44 Va. App. 318, 325, 605 S.E.2d 283, 286 (2004). By signing the contract,
appellant represented herself as the owner of Duchesse Farm. Further, Cameron testified that at
all times when he cut down trees on the property, he believed appellant was the owner.
                                                 -7-
[appellant].” Appellant collected three separate checks for the loads Cameron sold.5 Unlike in

Richardson, where the larcenies occurred on the same day in the same hospital complex,

appellant established a pattern of stealing from a vast property over a much longer period of

time.

        In a sufficiency of the evidence case, we must “review [the trial court’s] factfinding with

the highest degree of appellate deference” and only assess whether “‘any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’” Thomas v.

Commonwealth, 48 Va. App. 605, 608, 633 S.E.2d 229, 231 (2006) (quoting Stevens v.

Commonwealth, 46 Va. App. 234, 239, 616 S.E.2d 754, 761 (2005) (en banc)). In light of the

standard of review, we cannot say that no rational trier of fact could have found that appellant

formed a distinct larcenous impulse each time Cameron removed trees from the property, sold

them at the sawmill, and paid appellant her share of the proceeds.

        For the foregoing reasons, we hold the trial court did not err in denying appellant’s

motion to strike three of the four grand larceny indictments.

                                                                                          Affirmed.




        5
        Cameron testified that he sold the fourth load after learning Fletcher owned the property
and with Fletcher’s permission. The check for the fourth load was therefore split between
Cameron and Fletcher.
                                              -8-